 

oy Se

Ais | ¢ | Nfolre-cv-co4a-Mi Document 9 Filed 11/08/18 Page 1of2 PagelD 46 »

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRCIT OF TEXAS
DALLAS DIVISION

UNITED STATES OF AMERICA, ex rel.
JOEL CIAROCHI, M.D., M.B.A. AND
THOMAS KENJARSKI, M.D.,

Plaintiffs,

¥.

TEXAS DIGESTIVE DISEASE
CONSULTANTS, P.L.L.C., TDDC
PARENT, P.A., STAR ANESTHESIA,
P.A., PHYSICIANS JOHN/JANE DOE 1
THROUGH 50, AND CERTIFIED
REGISTERED NURSE ANESTHETISTS
JOHN/JANE DOES 1 THROUGH 50,

Defendants.

 

Civil Case No. 3:18-CV-0441-M

FILED IN SEALED CASE

ORDER

The United States of America (United States) having consented to Relators’

Notice of Voluntary Dismissal of this case pursuant to 31 U.S.C. § 3730(b)(1), the Court

rules as follows:

IT IS HEREBY ORDERED that this case is hereby dismissed without prejudice as

to both the United States and Relators.

IT IS HEREBY ORDERED that the Complaint, the United States Consent to

Dismissal, and the Court’s accompanying Order be unsealed.

Order - Page 1

 
Case 3:18-cv-00441-M Document9 Filed 11/08/18 Page2of2 PagelD 47

SO ORDERED.

hi
Dated this_¥ day of Seber bore.

Yn ewg) -

ARA M. G/LYNN
(BA EF JUDGE |

Order - Page 2
